***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. JOSE E. RAMOS
                 (AC 40390)
              DiPentima, C. J., and Lavine and Pellegrino, Js.

                                  Syllabus

Convicted, following a jury trial, of the crime of murder arising out of the
    shooting death of the victim, the defendant appealed. He claimed, inter
    alia, that the evidence against him was insufficient to support his convic-
    tion because a reasonable jury could not have found the witnesses who
    testified against him to be credible. Held:
1. The evidence was sufficient to support the defendant’s conviction of
    murder; it was not for this court to retry the case or to evaluate the
    credibility of the witnesses on appeal, and the state’s evidence against
    the defendant was strong, as the defendant confessed that he shot the
    victim to his sister, his brother-in-law, his friend, and in a videotaped
    statement to police in which he provided details such as the nature of
    the dispute with the victim and the gun that he used, as well as in
    handwritten letters of apology to his family and members of the vic-
    tim’s family.
2. The defendant’s unpreserved claim that the trial court improperly failed
    to suppress evidence of his post-Miranda silence in violation of his
    constitutional right against self-incrimination failed under the third
    prong of State v. Golding (213 Conn. 233), the defendant having failed
    to demonstrate that a constitutional violation existed that deprived him
    of a fair trial; the state’s use of the defendant’s failure to answer a
    question posed by a detective about whether he killed the victim did
    not violate the defendant’s privilege against self-incrimination, as the
    defendant remained selectively silent when asked if he had committed
    the crime, but answered questions before and after that question about
    his life and relationship with M, a witness who had provided information
    to the police about the defendant’s presence at the murder scene, and
    he did not assert his Miranda right to remain silent or attempt to stop
    the interview.
3. The defendant could not prevail on his claim that the trial court committed
    plain error by permitting the state to present uncharged misconduct
    and past conviction evidence; the defendant’s claim did not involve an
    error so obvious that it affected the fairness of or public confidence in
    the judicial proceeding, especially in light of the strength of the state’s
    evidence against the defendant.
4. This court found unavailing the defendant’s claim that the prosecutor’s
    use of excessive leading questions during the cross-examination of the
    defendant constituted numerous instances of prosecutorial impropriety
    that deprived the defendant of his right to due process; our Code of
    Evidence (§ 6-8 [b]) restates the general rule that although leading ques-
    tions are not proper on direct examination of a witness, they are proper
    on cross-examination, and the record here disclosed that the challenged
    line of questioning was standard cross-examination during which the
    prosecutor asked the defendant to confine his responses to ‘‘yes’’ or
    ‘‘no’’ answers, which was not improper.
       Argued September 15—officially released December 5, 2017

                             Procedural History

  Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of New London, where the court, A.
Hadden, J., denied the defendant’s motion to suppress
certain statements; thereafter, the case was tried to the
jury; verdict and judgment of guilty, from which the
defendant appealed. Affirmed.
   Jeremiah Donovan, for the appellant (defendant).
  Lawrence J. Tytla, supervisory assistant state’s attor-
ney, with whom, on the brief, was Michael L. Regan,
state’s attorney, for the appellee (state).
                         Opinion

   PELLEGRINO, J. The defendant, Jose E. Ramos,
appeals from the judgment of conviction, rendered fol-
lowing a jury trial, of murder in violation of General
Statutes § 53a-54a. On appeal, the defendant claims that
(1) there was insufficient evidence to support his con-
viction, (2) the court erred in failing to suppress evi-
dence of his post-Miranda1 silence, (3) the court
committed plain error by admitting prior misconduct
evidence, and (4) he was deprived of his due process
rights as a result of prosecutorial impropriety. We are
not persuaded by the defendant’s claims on appeal and,
accordingly, affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. On the evening of October 10, 2008, the victim,
Tynel Hardwick, and his fiance´e, Lenore Robinson,
were at Rumors Bar on Boswell Avenue in Norwich
(Rumors). At that time, the defendant was also at
Rumors with his friends Lattoya Small and Dishon Mor-
gan. Small observed the defendant and the victim
engaged in a verbal dispute. Thereafter, the defendant
asked Small to drive him to the apartment of his sister,
Shavanha Kincade (Shavanha), and her husband, James
Kincade (James), a few miles away, and Morgan joined
them. The defendant had left a rifle at the apartment
in late summer, 2008, while he was staying with them.
When the defendant arrived at the apartment, Shavanha
and James were away for the evening and James’
mother was caring for their young child. The defendant
went into the apartment and retrieved the rifle. The
defendant, Small, and Morgan returned to Boswell Ave-
nue across from Rumors. The defendant got out of the
car at a distance away from Rumors and positioned
himself in a grassy area in sight of the bar. When the
victim came out of the bar, the defendant shot and
killed him with a single gunshot wound to the head.
The defendant then returned to Small’s car and Small,
accompanied by Morgan, drove the defendant to
Hartford.
  During their investigation in October, 2008, the police
discovered .22 caliber rounds, a burnt cigar, earplugs,
and footprints in the grass across the street from
Rumors, but they were unable to identify any suspects.
The defendant was implicated as the shooter in 2012
as part of a cold case investigation led by Detective
Corey Poore of the Norwich Police Department. On
September 25, 2012, while the defendant was living
in New York City, Norwich detectives located him in
Brooklyn. The Brooklyn detectives arrested him as a
fugitive from justice, and the Norwich detectives subse-
quently extradited him to Connecticut. He then was
charged with murder in violation of § 53a-54a. Follow-
ing the presentation of evidence, the jury returned a
verdict of guilty. Thereafter, the court sentenced the
defendant to a total effective sentence of sixty years
imprisonment. This appeal followed. Additional facts
will be set forth as necessary.
                             I
  The defendant claims that the evidence is insufficient
to support his murder conviction. He argues that the
numerous inconsistencies in testimony, combined with
the psychological problems and motivations of the wit-
nesses, were so significant that no reasonable juror
could have accepted their testimony as credible and
returned a guilty verdict. We address the defendant’s
sufficiency of the evidence claim before we address
any other claims because if a defendant prevails on
such a claim, the proper remedy is to direct a judgment
of acquittal. See State v. Raynor, 175 Conn. App. 409,
419 n.8,     A.3d    (2017); State v. Holley, 160 Conn.
App. 578, 589 n.3, 127 A.3d 221, cert. granted on other
grounds, 320 Conn. 906, 127 A.3d 1000 (2015).
  The two part test this court applies in reviewing the
sufficiency of the evidence supporting a criminal con-
viction is well established. ‘‘First, we construe the evi-
dence in the light most favorable to sustaining the
verdict. Second, we determine whether upon the facts
so construed and the inferences reasonably drawn
therefrom the jury reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt.’’ (Internal quotation
marks omitted.) State v. Lewis, 303 Conn. 760, 767, 36
A.3d 670 (2012).
    ‘‘In evaluating evidence, the trier of fact is not
required to accept as dispositive those inferences that
are consistent with the defendant’s innocence.’’ State
v. Delgado, 247 Conn. 616, 620, 725 A.2d 306 (1999).
‘‘[I]n viewing evidence which could yield contrary infer-
ences, the jury is not barred from drawing those infer-
ences consistent with guilt and is not required to draw
only those inferences consistent with innocence. The
rule is that the jury’s function is to draw whatever
inferences from the evidence or facts established by
the evidence it deems to be reasonable and logical.’’
(Internal quotation marks omitted.) State v. Grant, 219
Conn. 596, 604, 594 A.2d 459 (1991). As we have
observed, ‘‘proof beyond a reasonable doubt does not
mean proof beyond all possible doubt . . . . On
appeal, we do not ask whether there is a reasonable
view of the evidence that would support a reasonable
hypothesis of innocence. We ask, instead, whether there
is a reasonable view of the evidence that supports the
jury’s verdict of guilty.’’ (Internal quotation marks omit-
ted.) State v. Aloi, 280 Conn. 824, 842, 911 A.2d 1086
(2007).
  The defendant claims that a reasonable jury could
not find the witnesses credible; however, ‘‘[i]t is well
established that a reviewing court is not in the position
to make credibility determinations. . . . This court
does not retry the case or evaluate the credibility of
the witnesses. . . . Rather, we must defer to the [trier
of fact’s] assessment of the credibility of the witnesses
based on its firsthand observation of their conduct,
demeanor and attitude.’’ (Internal quotation marks
omitted.) Lewis v. Commissioner of Correction, 117
Conn. App. 120, 125–26, 977 A.2d 772, cert. denied, 294
Conn. 904, 982 A.2d 647 (2009). Therefore, we decline
to assess the credibility of the witnesses on appeal.
   Furthermore, the state’s evidence against the defen-
dant, including his multiple confessions, was strong.
The defendant confessed that he shot the victim to his
sister Shavanha, his brother-in-law James, and his friend
Small. He also confessed to shooting the victim to mem-
bers of the Norwich Police Department, providing
details such as the nature of the dispute in the bar
and the .22 caliber rifle he used. The jury also heard
testimony from the defendant’s good friend Morgan,
who testified that he was like a ‘‘blood brother’’ to the
defendant. Morgan testified that he was present at the
time of the murder and saw the defendant shoot the
victim. The defendant also gave a videotaped confes-
sion to the Norwich Police and confessed in handwrit-
ten letters of apology to his family and members of the
victim’s family. Construing the evidence in the light
most favorable to sustaining a verdict, a jury reasonably
could have found the defendant guilty of murder beyond
a reasonable doubt on the basis of this evidence.
Accordingly, we conclude that the jury’s verdict finding
the defendant guilty of murder is supported by suffi-
cient evidence.
                            II
   The defendant next claims that the court erred in
failing to suppress evidence of his post-Miranda warn-
ing silence. He contends that his fifth and fourteenth
amendment rights against self-incrimination were vio-
lated when the jury heard evidence that the defendant
did not deny the murder when Poore accused him of
killing the victim. As a corollary to the privilege against
self-incrimination, the United States Supreme Court
held in Doyle v. Ohio, 426 U.S. 610, 617–18, 96 S. Ct.
2240, 49 L. Ed. 2d 91 (1976), that a state may not use
a defendant’s post-Miranda silence to imply that he is
guilty of the crime charged. The defendant argues that
the state violated Doyle by using his post-Miranda
silence to imply that he had killed the victim. We do
not agree.
  The following additional facts and procedural history
are relevant to this claim. On September 25, 2012, Poore
interviewed the defendant after his arrest in New York
City. The defendant was then presented before a New
York judge on the extradition warrant and released into
the custody of the Norwich detectives on the same day.
As the Norwich detectives drove him to Connecticut,
the defendant confessed to shooting the victim. The
next day, the defendant confessed to the shooting in a
videotaped interview at the Norwich Police
Department.
   Prior to trial, the defendant filed a motion to suppress
all of his postarrest statements to members of the Nor-
wich Police Department, including written, spoken, and
video statements. The court denied his motion to sup-
press, but deferred ruling on the issue of the defendant’s
post-Miranda silence.2 The defendant then filed a writ-
ten motion to preclude evidence of his post-Miranda
silence at trial.
   At trial, the state presented evidence of the defen-
dant’s post-Miranda silence through Poore’s testimony
as evidence of his guilt.3 The defendant did not object
to Poore’s testimony. Poore testified that he inter-
viewed the defendant after he was arrested in New York
City on September 25, 2012. Poore verbally advised the
defendant of his Miranda rights, the defendant then
read each sentence out loud, and subsequently initialed
by each sentence to indicate that he understood those
rights. After the defendant signed the waiver form,
Poore told him that they were there to discuss the
shooting of the victim outside Rumors in October, 2008.
When Poore accused the defendant of the murder, the
defendant did not respond to the accusation. Poore
then changed the subject and the two conversed about
other topics, such as the defendant’s family, the Nor-
wich area in which they lived, and the defendant’s life
in New York City.
   The defendant claims that the state improperly used
his post-Miranda silence to imply his guilt in violation
of his constitutional rights and that this constitutional
violation was harmful. The state contends, however,
that the defendant did not invoke his right to remain
silent, and thus that no Doyle violation occurred. More-
over, the state argues, even if such an impropriety
occurred, it was harmless beyond a reasonable doubt.
   ‘‘[T]here is a distinction between a defendant who
remains silent after he is arrested and advised of his
rights, and a defendant who, after being given Miranda
warnings, chooses to forgo such rights.’’ State v.
Holmes, 176 Conn. App. 156, 190–91, 167 A.3d 987
(2017). In the absence of an objection at trial, the defen-
dant argues that he is entitled to review of his Doyle
claim on appeal pursuant to State v. Golding, 213 Conn.
233, 567 A.2d 823 (1989), as modified by In re Yasiel
R., 317 Conn. 773, 781, 120 A.3d 1188 (2015). ‘‘[A] defen-
dant can prevail on a claim of constitutional error not
preserved at trial only if all of the following conditions
are met: (1) the record is adequate to review the alleged
claim of error; (2) the claim is of constitutional magni-
tude alleging the violation of a fundamental right; (3)
the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if
subject to harmless error analysis, the state has failed to
demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt.’’ (Emphasis in
original.) State v. Golding, supra, 239–40. Although the
defendant’s claim is reviewable, we conclude that the
claim fails on the third prong because the defendant
has not demonstrated that a constitutional violation
existed that deprived him of a fair trial.
   It is undisputed that the state’s use of the defendant’s
post-Miranda silence raises a constitutional question.
‘‘In Doyle . . . the United States Supreme Court held
that the impeachment of a defendant through evidence
of his silence following his arrest and receipt of
Miranda warnings violates due process. The court
based its holding [on] two considerations: First, it noted
that silence in the wake of Miranda warnings is insolu-
bly ambiguous and consequently of little probative
value. Second and more important[ly], it observed that
while it is true that the Miranda warnings contain no
express assurance that silence will carry no penalty,
such assurance is implicit to any person who receives
the warnings. In such circumstances, it would be funda-
mentally unfair and a deprivation of due process to
allow the arrested person’s silence to be used to
impeach an explanation subsequently offered at trial.’’
(Internal quotation marks omitted.) State v. Holmes,
supra, 176 Conn. App. 188–90.4
   A Doyle violation does not occur, however, where
the defendant has not invoked his right to remain silent
or has remained selectively silent. See State v. Silva,
166 Conn. App. 255, 283–85, 141 A.3d 916, cert. denied,
323 Conn. 913, 149 A.3d 495 (2016). ‘‘Once an arrestee
has waived his right to remain silent, the Doyle rationale
is not operative because the arrestee has not remained
silent and an explanatory statement assuredly is no
longer insolubly ambiguous. By speaking, the defendant
has chosen unambiguously not to assert his right to
remain silent. He knows that anything he says can and
will be used against him and it is manifestly illogical
to theorize that he might be choosing not to assert the
right to remain silent as to part of his exculpatory story,
while invoking that right as to other parts of his story.
While a defendant may invoke his right to remain silent
at any time, even after he has initially waived his right
to remain silent, it does not necessarily follow that
he may remain selectively silent.’’ (Internal quotation
marks omitted.) State v. Talton, 197 Conn. 280, 295, 497
A.2d 35 (1985).
   The facts of present case are similar to those in State
v. Silva, supra, 166 Conn. App. 276. In Silva, after receiv-
ing the Miranda warnings, the defendant remained
silent when asked if he had killed the victim, yet
answered questions about his relationship with the vic-
tim and his whereabouts on the morning of the victim’s
murder. Id., 285. The defendant in Silva alleged that
the state’s use of his post-Miranda silence violated his
fifth and fourteenth amendment privilege against self-
incrimination because he did not respond to the ulti-
mate inculpatory question. Id., 286. This court rejected
the defendant’s claim, holding that there is no Doyle
violation where ‘‘there was no indication that the defen-
dant was invoking his right to remain silent upon being
asked that [inculpatory] question. He continued to
answer questions thereafter and did not stop the inter-
view . . . .’’ Id.
   In the present case, we conclude that Poore’s testi-
mony that the defendant failed to respond to his accusa-
tion that the defendant killed the victim was not a Doyle
violation. The defendant did not refuse to answer other
questions, and in fact, was forthcoming about his rela-
tionship with Morgan after the police told the defendant
that Morgan had given them information that he was
present at the murder scene with the defendant. The
defendant’s statements were made after Poore had told
the defendant that the purpose of the interview was to
discuss the victim’s murder. The only detail that the
defendant did not discuss was whether he was the one
who shot the victim. Here, as in Silva, the defendant
did not assert his Miranda right to remain silent, nor
did he attempt to stop the interview. He also answered
numerous questions about his family, the Norwich area,
and his relationship with Morgan. By speaking and
answering other questions, the defendant unambigu-
ously chose to waive his right to remain silent while
being questioned by police, and was selectively silent
when accused of the murder. We thus conclude that
the state’s use of the defendant’s post-Miranda silence
during direct examination of Poore was not a constitu-
tional violation of the defendant’s fifth and fourteenth
amendment privilege against self-incrimination that
deprived him of a fair trial.
                            III
   The defendant also claims that the court committed
plain error in permitting the state to present a ‘‘tsunami
of uncharged misconduct and past conviction evi-
dence.’’ The defendant contends that the prosecutor’s
use of the term ‘‘convicted felon’’ and mention of the
defendant’s eight prior arrests during cross-examina-
tion were extremely prejudicial to him.5 The defendant,
however, concedes that he did not object while he was
being cross-examined, and that his evidentiary claim is
not preserved. As he has raised an unpreserved claim
that is not of constitutional nature, the defendant argues
that reversal is nonetheless appropriate under the plain
error doctrine. We do not agree. The following addi-
tional facts are relevant to this claim.
   Prior to trial, the defendant filed three motions in
limine to preclude the admission of his past misconduct,
requesting that the prosecutor provide notice if the state
intended to offer any misconduct evidence. At the start
of trial, the prosecutor stated: ‘‘As things stand, I don’t
think there is any stand-alone other misconduct evi-
dence that we . . . intend to introduce.’’ The defendant
elected to testify on his own behalf. During the prosecu-
tor’s cross-examination of him, the prosecutor asked
about his past misconduct. The defendant did not object
to the state’s cross-examination.
   The plain error doctrine in Connecticut, which is
‘‘codified at Practice Book § 60-5, is an extraordinary
remedy used by appellate courts only to rectify errors
committed at trial that, although unpreserved, are of
such monumental proportion that they threaten to
erode our system of justice and work a serious and
manifest injustice on the aggrieved party. . . . [T]he
plain error doctrine is reserved for truly extraordinary
situations [in which] the existence of the error is so
obvious that it affects the fairness and integrity of and
public confidence in the judicial proceedings. . . .
Plain error is a doctrine that should be invoked spar-
ingly.’’ (Internal quotation marks omitted.) State v. Pat-
terson, 170 Conn. App. 768, 784 n.17, 156 A.3d 66, cert.
denied, 325 Conn. 910, 158 A.3d 320 (2017).
   Our review of the transcript of the prosecutor’s cross-
examination of the defendant discloses that the defen-
dant did not object to that questioning. We conclude
that the defendant’s claim does not involve an error so
obvious that it affects the fairness of or public confi-
dence in the judicial proceeding. In part I of this opinion,
we discussed the strength of the state’s evidence against
the defendant at trial, including eyewitness testimony
of the shooting and multiple confessions that the defen-
dant made to family and friends. Accordingly, we con-
clude that he cannot prevail under the demanding plain
error standard.
                            IV
  The defendant’s final claim is that he is entitled to a
new trial because numerous instances of prosecutorial
impropriety during the prosecutor’s cross-examination
of him deprived him of his due process rights. We
disagree.
  We first set forth the relevant law on prosecutorial
impropriety. ‘‘In analyzing claims of prosecutorial
impropriety, we engage in a two step process. . . .
First, we must determine whether any impropriety in
fact occurred; second, we must examine whether that
impropriety, or the cumulative effect of multiple impro-
prieties, deprived the defendant of his due process right
to a fair trial. . . . To determine whether the defendant
was deprived of his due process right to a fair trial, we
must determine whether the sum total of [the prosecu-
tor’s] improprieties rendered the defendant’s trial fun-
damentally unfair, in violation of his right to due
process. . . . The question of whether the defendant
has been prejudiced by prosecutorial [impropriety],
therefore, depends on whether there is a reasonable
likelihood that the jury’s verdict would have been differ-
ent absent the sum total of the improprieties.’’ (Internal
quotation marks omitted.) State v. Salamon, 287 Conn.
509, 551–52, 949 A.2d 1092 (2008). The burden is on the
defendant to satisfy both of these analytical steps. State
v. Payne, 303 Conn. 538, 562–63, 34 A.3d 370 (2012).
With these standards in mind, we turn to the merits of
the defendant’s claim.
   The defendant contends that the prosecutor engaged
in the excessive use of leading questions during his
cross-examination. We reject this claim of impropriety.
Section 6-8 (b) of the Connecticut Code of Evidence
restates the general rule that leading questions are not
proper on direct or redirect examination of a witness
but are proper on cross-examination or recross-exami-
nation. See C. Tait & E. Prescott, Connecticut Evidence
(5th Ed. 2014) § 6.20.2, p. 368. The commentary accom-
panying § 6-8 (b) of the Connecticut Code of Evidence
explains that ‘‘[a] leading question is a question that
suggests the answer desired by the examiner in accord
with the examiner’s view of the facts.’’ Conn. Code Evid.
§ 6–8 (b), commentary. ‘‘Although questions asking for
‘yes’ or ‘no’ answers are frequently leading, and those
phrased in a neutral alternative (‘whether or not’) are
generally not leading, form is not controlling.’’ C. Tait &
E. Prescott, supra, § 6.20.2, p. 368.
   With respect to the prosecutor’s cross-examination
of the defendant, we are not persuaded that the conduct
was improper. The record disclosed that the challenged
line of questioning was standard cross-examination dur-
ing which the prosecutor asked the witness to confine
his responses to ‘‘yes’’ or ‘‘no’’ answers.6 Having con-
cluded that the defendant has not shown that the prose-
cutor’s use of leading questions on cross-examination
was improper, we need not examine whether the defen-
dant was deprived of his due process rights. Accord-
ingly, we reject the defendant’s claim that his due
process rights were violated by the prosecutor’s
conduct.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
  2
    The court ordered: ‘‘I would advise counsel that should an offer be made
in regard to this issue, the court should be notified so that the issue can
be taken up outside the presence of the jury.’’
  3
    On appeal, the defendant challenges the following examination:
  ‘‘[The Prosecutor]: [H]ow did you go about speaking to [the defendant],
once he had been warned and then waived his rights?
  ‘‘[Poore]: Well, we basically explained why we were there. We explained
the charge . . . that he was being charged with and . . . specifically
accused him of the murder of [the victim]. And he didn’t deny it.
  ‘‘[The Prosecutor]: Let me . . . ask you to rephrase that. When . . . you
accused him of murder, did he say yes or no?
  ‘‘[Poore]: He . . . didn’t deny it.
  ‘‘[The Prosecutor]: Did he . . . just not respond?
  ‘‘[Poore]: Right.
  ‘‘[The Prosecutor]: Okay. So he didn’t say yes, he didn’t say no. He just
didn’t respond.
  ‘‘[Poore]: Correct.’’
  4
    After briefs were filed in this case, this court released its opinion in
State v. Holmes, supra, 176 Conn. App. 190–91. This court ordered the parties
to address at oral argument the impact of the Holmes decision on the
defendant’s claim of a Doyle violation.
  5
    The defendant also claims that his counsel’s use of uncharged misconduct
and past conviction evidence was improperly admitted and prejudicial to
him. We do not reach this issue on appeal.
  6
    The following colloquy between the defendant by the prosecutor on
cross-examination is illustrative of the kind of questioning the defendant
complains violated his due process rights:
  ‘‘[The Prosecutor]: Let me just ask you a question though. You indicated,
I believe, that you had been to Rumors Bar one time back in 2002. Isn’t
that right?
  ‘‘[The Defendant]: It was around then.
  ‘‘[The Prosecutor]: Okay.
  ‘‘[The Defendant]: 2001, 2002, maybe.
  ‘‘[The Prosecutor]: Just that one time prior to that.
  ‘‘[The Defendant]: I mean, I’ve walked by it before, but I’ve never been
in it until then.
  ‘‘[The Prosecutor]: Yes or no, sir. Had you been to Rumors Bar, to your
recollection more than one time?
  ‘‘[The Defendant]: Inside?
  ‘‘[The Prosecutor]: Yes or no?
  ‘‘[The Defendant]: Inside?
  ‘‘[The Prosecutor]: To the bar.
  ‘‘[The Defendant]: Oh.
  ‘‘[The Prosecutor]: Yes or no?
  ‘‘[The Defendant]: No.
  ‘‘[The Prosecutor]: Okay. But you are familiar with the Boswell Avenue
area. Isn’t that right?
  ‘‘[The Defendant]: Yep. Yes, I am.’’